Citation Nr: 0731485	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-34 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
neck.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a foot disability.

4.  Entitlement to service connection for a back disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from October 1965 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board or 
BVA) from an April 2003 rating decision of the Department of  
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

The application to reopen the claim of entitlement to service 
connection for an anxiety disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no objective medical evidence of record of a 
current disability of the neck.  

2.  There is no objective medical evidence of record of a 
current headache disability.

3.  There is no objective medical evidence of record of a 
current foot disability.  

4.  There is no objective medical evidence of record of a 
current back disability.


CONCLUSIONS OF LAW

1.  Arthritis of the neck was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

3.  A foot disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

4.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by January 2003 and September 2004 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the veteran, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the January 2003 and September 2004 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial notice was provided prior to the appealed decision in 
keeping with Pelegrini.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  
Solicitation of a medical opinion is not necessary with 
respect to the claims on appeal because (as discussed in 
detail below) there is no indication that any of the claimed 
disorders are of service origin.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Service connection will be rebuttably presumed for certain 
chronic diseases, to include arthritis, which are manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  38 C.F.R. § 3.102.  When a veteran seeks 
benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

The veteran testified at a December 2004 RO hearing that all 
of his disorders originated in service, but acknowledged that 
he never received treatment for his neck, headaches, foot or 
back in service.

The Board notes that there are no service medical records 
that show any complaints, symptoms, diagnoses, or treatment 
for the neck, headaches, foot or back in service.  It was 
noted on entrance examination that that the veteran's 5th toe 
on his left foot superposed the 4th toe; however, it was not 
disqualifying.    

There are no post-service medical treatment records 
pertaining to the neck, headaches, feet or back.

Regardless of the theory of entitlement, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation. 38 U.S.C.A. § 1110; see Degmetich v. 
Brown, 104 F.3d 1328 (1997).  It is well-settled that in 
order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), it was noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents resulted in disability.  See 
also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).
 
The Board notes that the veteran has failed to submit any 
medical evidence to provide support for his claims for 
arthritis of the neck, headaches, a foot disability, or back 
disability.  The veteran's assertions represent the only 
evidence of record of current neck disability, headaches, 
foot disability and back disability.  The veteran's 
assertions in this regard are insufficient to establish the 
current disability element of a service connection claim as 
the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge to diagnose a medical 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions). 

As the preponderance of the evidence is against the claims 
for service connection for arthritis of the neck, headaches, 
a foot disability and back disability, the benefit of the 
doubt doctrine is not for application in the instant case.  
38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for arthritis of the neck is denied.

Service connection for headaches is denied.

Service connection for a foot disability is denied.

Service connection for a back disability is denied.


REMAND

As to the application to reopen a claim of entitlement to 
service connection for an anxiety disorder, the Board notes 
that the veteran was not provided the type of notice required 
by the Court in Kent v. Nicholson, 20 Vet. App. 1, 9 (2006) 
(notice obligation in the context of claim to reopen 
previously disallowed claim does not modify the requirement 
that VA must provide notice of what is required to 
substantiate each element of a service connection claim).  
That is, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

Moreover, in order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, Kent holds that the VCAA 
requires, in the context of a claim to reopen, that the RO 
look at the specific bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that 
specific element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

The veteran and his representative were not informed by VCAA 
notice letter of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for service connection, to include what evidence would 
be necessary to substantiate the specific element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  This procedural defect 
must be cured.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 
Vet. App. 1, 9 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran 
updated VCAA notice under 38 U.S.C.A. § 
5103(a).  The notice must include an 
explanation as to what specifically 
constitutes new and material evidence in 
this particular case in light of the 
prior rating decision which severed 
service connection for an anxiety 
disorder.  The correspondence must 
further provide notice to the veteran of 
the evidence and information necessary to 
establish entitlement to service 
connection in a manner consistent with 
Kent.  The appellant should specifically 
be invited to submit any additional 
pertinent evidence that he has in his 
possession. 

2.  After completion of any other notice 
or development indicated by the state of 
the record, with consideration of all 
evidence added to the record subsequent 
to the most recent supplemental statement 
of the case, the RO/AMC must readjudicate 
the veteran's claim.  If the claim 
remains denied, the RO/AMC should issue 
an appropriate supplemental statement of 
the case and provide the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


